DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after July 17, 2019, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on August 12, 2021 amends claims 1, 4-5, 10, 13, 16, 19, and 21 and cancels claims 3 and 12.  Claims 1-2, 4-11, 13-17, and 19-21 are pending. 

Response to Arguments
Applicant’s arguments with respect to the rejections under 35 U.S.C. 103 have been fully considered.  Applicant’s arguments are unpersuasive since the newly added limitations are taught by the combination of MacKinnon, Nandagopal, and Boneh.

Claim Objections
Claim 16 is objected to because of the following informalities:
In the first clause of claim 16, the words “sending, from a client device, a request for publication of sensitive data within a publication timeframe including a start time and an end time to a server device” should be rewritten as follows:  “sending, from a 
The foregoing changes improve the clarity of the claimed subject matter.  Examiner will examine the merits of the claims based on these changes.  


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1, 10, and 16 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  Each of these claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Applicant is requested to provide evidence from the specification to support the limitations presented in the newly amended claims.  Applicant has not pointed out where the amended claim is supported.  Nor does there appear to be a written description of the claim limitations presented in the newly amended claims.  


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-21 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Each of claims 1 and 10 recites “receiving, from a client device, a request to publish sensitive data within a publication timeframe including a start time and an end time; selecting a verifiable delay function (VDF) configured to verify within a period starting at the start time and ending at the end time that a response to a challenge is a solution to the VDF”.   
With respect to each of independent claims 1 and 10, it is unclear how the VDF is configured to verify within a period of the publication timeframe starting at the start time and ending at the end time because the VDF verification is done prior to or before the period of the publication timeframe.  Applicant is directed to the specification at .  Appropriate correction is required.   
Claims 2, 4-9, 11, 13-15, and 17, 19-21 are also rejected under 35 U.S.C. 112(b) since these claims depend on rejected claims 1, 10, and 16 and fail to resolve the deficiencies of their respective independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1-2, 4-11, 13-17 and 19-21 are rejected under 35 USC 103 as being unpatentable over MacKinnon et al. (US 2016/0248718) in view of Nandagopal et al. (US 2014/0280936) and further in view of Boneh et al. (US 2020/0389312).
Regarding claim 1, MacKinnon teaches receiving, from a client device, a request to publish sensitive data within a publication timeframe including a start time and an end time; and publishing the sensitive data (see MacKinnon at [0010] which discloses that a method may comprise sending the media file and a scheduling request to the server, with the scheduling request indicating when the media file is scheduled to be published; see MacKinnon at [0031], which discloses publication of media at a scheduled time and that the scheduled time may be a substantial time after the user submits the media for publication.  MacKinnon, at [0031], further discloses that publication may be facilitated by automatically launching the social network's first party application; and by facilitating scheduled publication in this manner, the social network's API may be used for scheduled publications.  Further, MacKinnon at [0032] discloses that media aggregation clients 102 communicate with the application server 104 and that the media aggregation clients 102 send the media to be published and a scheduling request, comprising a scheduled time indicating when the media is scheduled to be published, to the application server 104.  Additionally, MacKinnon at [0034] discloses a method for facilitating publication of a media file, for publication on the social network 114 at various days and times.  Examiner maps the various days and times of the publication of the media to one or more publication timeframes.  Examiner notes that publication of a media inherently includes one or more start times and an end times.)
MacKinnon does not expressly disclose selecting a verifiable delay function (VDF) [configured to verify within a period starting at the start time and ending at the end time that a response to a challenge is a solution to the VDF]; providing, to the client device, the challenge in response to the request at a first time before the start time of the publication timeframe, wherein the first time is determined by subtracting the period from the start time; receiving an input response to the challenge and the sensitive data; operating the selected VDF on the input response to result in an indication that the input response is the solution to the VDF, which in related art, Nandagopal and Boneh teaches.
Nandagopal teaches providing, to the client device, the challenge in response to the request at a first time before the start time of the publication timeframe, receiving an input response to the challenge and the sensitive data; that a response to a challenge is a solution (see Nandagopal, at [0076], which discloses that social network system transmits the contextually relevant challenge to the user's interface at the user's client device via the Public Internet.  Nandagopal, at [0077], discloses that the method receives a challenge response from the user responsive to the contextually relevant challenge and that the challenge response from the user is responsive to the contextually relevant challenge.  Nandagopal, at [0052] and at [0077], discloses assessing the challenge response from the user for success or failure and that a successful response challenge validating the user as a legitimate human user will cause the social network system to process the attempted action by the user, thus allowing 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify MacKinnon to include the challenge / response verification procedural aspects, as taught by Nandagopal.
One would have been motivated to make such a modification to the publishing procedures of MacKinnon to have included the challenge/response verification procedure described in Nandagopal in order to prevent bots from publishing on the social network as suggested by Nandagopal at [0023-0024]).
Boneh teaches a verifiable delay function (VDF), and selecting a verifiable delay function (VDF) configured to verify [within a period starting at the start time and ending at the end time that a response to a challenge is a solution to the VDF]; and operating the selected VDF on the input response to result in an indication that the input response is the solution to the VDF, wherein the first time is determined by subtracting the period from the start time;  (see Boneh at [0040] which discloses that a challenge for the VDF ensures that execution of the VDF for a block is delayed; see Boneh at [0077] in conjunction with Fig. 1 which discloses use of a decentralized VDF server that executes verifiable delay functions (VDFs); Boneh further discloses that execution of these verifiable delay functions (VDFs) by the VDF server may adjust or delay the generation of blocks; Boneh at [0077] further discloses that VDFs may be used 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify MacKinnon to include the use of a verifiable delay function (VDF) to adjust or delay the generation of blocks, as taught by Boneh.
One would have been motivated to make such a modification to implement delay functions that are cryptographically verifiable such that honest participants can verify that any other participant executed the function to completion, as suggested by Boneh, at [0077]).
Regarding independent claim 10, the limitations in this claim are directed toward a non-transitory computer readable storage medium that perform the methods recited by the computing system recited in independent claim 1.  Therefore, independent claim 10 is rejected under the same rationale as above for independent claim 1.
Regarding independent claim 16, Mackinnon teaches a method in which one or more processing devices perform operations comprising: sending, from a client device to a server device, a request for publication of sensitive data within a publication timeframe including a start time and an end time; (see MacKinnon at [0006] and at 
and providing, to the server device, as a result of the operating and the sensitive data, wherein the sensitive data is published by the server device (see MacKinnon at [0010] which discloses sending the media file and a scheduling request to the server; see MacKinnon at [0031], which discloses publication of media at a scheduled time and that the scheduled time may be a substantial time after the user submits the media for publication.  Examiner maps the media to the sensitive data.)
MacKinnon does not expressly disclose receiving, from the server device, responsive to the request, a challenge of a verifiable delay function (VDF) associated with a period starting at the start time and ending at the end time, wherein the challenge is at a first time before the start time, wherein the first time is determined by subtracting the period from the start time; 
operating the VDF using a response to the challenge, wherein the operating operates for the period using a set number of sequential operations related to the period; [and providing, to the service device, a result of the operating and the sensitive data, wherein the sensitive data is published by the server device] when the server device determines the result to be a solution to the VDF which in related art, Nandagopal and Boneh teaches.
receiving, from the server device, responsive to the request, a challenge; and the server device determines the result to be a solution to the VDF (see Nandagopal, at [0076], which discloses that social network system transmits the contextually relevant challenge to the user's interface at the user's client device via the Public Internet.  Also, see Nandagopal at [0077], which discloses that the method receives a challenge response from the user responsive to the contextually relevant challenge and that the challenge response from the user is responsive to the contextually relevant challenge.  Nandagopal, at [0052] and at [0077], further discloses assessing the challenge response from the user for success or failure and that a successful response challenge validating the user as a legitimate human user will cause the social network system to process the attempted action by the user, thus allowing the attempted comment to be posted to the social network system.  Examiner maps the challenge response to the solution.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify MacKinnon to include the challenge / response verification procedural aspects, as taught by Nandagopal.
One would have been motivated to make such a modification to the publishing procedures of MacKinnon to have included the challenge/response verification procedure described in Nandagopal in order to prevent bots from publishing on the social network as suggested by Nandagopal at [0023-0024]).
 a verifiable delay function (VDF) associated with a period starting at the start time and ending at the end time, wherein the challenge is at a first time before the start time, wherein the first time is determined by subtracting the period from the start time, and operating the VDF using a response to the challenge, wherein the operating operates for the period using a set number of sequential operations related to the period (see Boneh at [0040] which discloses that a challenge for the VDF ensures that execution of the VDF for a block is delayed; see Boneh at [0046] which discloses that the computing environment may include a number of computing nodes, examples of which may function as a space server or VDF server; see Boneh at [0066] which discloses a verifiable delay function (VDF) and that a VDF may include a function for which execution of the function requires a number of sequential steps, such as a prescribed number of steps to compute; further see Boneh at [0077] which discloses that verifiable delay functions may be executed using a computing platform, such as a VDF server, to implement proof of elapsed time.  Examiner maps executing a VDF to operating the VDF.  Examiner notes that the first time may be determined by subtracting a desired delay from the beginning of the publication time.  Examiner maps a number of sequential steps to a set number of sequential operations related to the period.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify MacKinnon to include the use of a 
One would have been motivated to make such a modification to implement delay functions that are cryptographically verifiable such that honest participants can verify that any other participant executed the function to completion, as suggested by Boneh, at [0077]).
Regarding claim 2, the modified MacKinnon teaches wherein use of the VDF (see Boneh at [0077] which discloses execution of a VDF by a VDF server to implement a delay) guarantees that the sensitive data is not published before the publication timeframe (see MacKinnon, at [0038] and at Fig. 2, which discloses that after storing the post (e.g., image to be published), the application server 104 proceeds to block 208 where it creates a job, to be performed at the scheduled time, for the scheduler.  Thereafter, MacKinnon, at [0040], discloses that when the scheduled publication time for one of the jobs in the scheduling queue arrives, one of the processes (which process jobs) at block 212 sends a message to the messaging system 110 to send the notification 600 to the mobile publishing client 112, and at block 214 the messaging system 110 sends the notification 600.  Examiner maps the post to the sensitive data.)
Each of claims 11 and 17 is substantially the same as claim 2.  Therefore they are rejected under the same rationale as presented in claim 2 above.
wherein the selected VDF operates on the input response for the period using a set number of sequential operations related to the period (see Boneh at [0066] which discloses that a VDF may include a function for which execution of the function requires a number of sequential steps, such as a prescribed number of steps to compute.  Examiner maps the number of sequential steps to a set number of sequential operations.).
Claim 13 is substantially the same as claim 4 and is therefore rejected under the same rationale above.
Regarding claim 5, the modified MacKinnon teaches the method of claim 4, wherein the set number of sequential operations are a plurality of sequential computations that are non-parallelizable (see Boneh at [0066] which discloses that that a VDF may include a function for which execution of the function requires a number of sequential steps, which cannot be parallelized).
Claim 19 is substantially the same as claim 5 and is therefore rejected under the same rationale above.
Regarding claim 6, the modified MacKinnon teaches the method of claim 4, wherein the period is determined based on a time remaining until a scheduled publication of the sensitive content (see MacKinnon at [0015] which discloses comparing the at least one of the current date and time to when the scheduling request indicates the media file is scheduled to be published.  Examiner notes that the 
Claim 20 is substantially the same as claim 6 and is therefore rejected under the same rationale above.
Regarding claim 7, the modified MacKinnon teaches the method of claim 1, the operations further comprising: determining a time difference between receiving the request and the publication timeframe; the selecting comprising selecting the VDF from two or more available VDFs based on the time difference; (see Boneh, at [0007] and [0066], which discloses the use of verifiable delay functions (VDFs); see MacKinnon, at [0015], which discloses comparing the at least one of the current date and time to when the scheduling request indicates the media file is scheduled to be published.  Examiner maps the comparing of the current date and time to when the media file is scheduled to be published to the time difference between receiving the request and the publication timeframe.  Also, see MacKinnon, at [0030], which discloses a user in a social network that uses a third-party application for which a just-in-time publication policy is enforced; the processing time associated with this third-party application teaches a first processing time which maps to the first of two VDFs.  On the other hand, MacKinnon, at [0031-0032], discloses a user sending a media, such as an image, from a media aggregation client to a media scheduling system.  Furthermore, a mobile publishing client is communicative with a social network.  The media aggregation clients and the providing comprising indicating, to the client device, the selected VDF and the challenge (see Boneh at [0059] which discloses that an updater reports VDF outputs generated by the VDF generator).
Claim 14 is substantially the same as claim 7 and is therefore rejected under the same rationale above.
Regarding claim 8, the modified MacKinnon teaches the method of claim 1, the operations further comprising: determining a time difference between receiving the request and the publication timeframe; the selecting comprising tuning the VDF based on the time difference; and the providing comprising indicating, to the client device, the tuned VDF and the challenge.  Examiner notes that the limitations in this claim are substantially the same as the limitations recited in claim 7, except that the VDF is 
Claim 15 is substantially the same as claim 8 and is therefore rejected under the same rationale above.
Regarding claim 9, the modified MacKinnon teaches the method of claim 1, wherein the sensitive data is received no sooner than the response to the challenge is received (see MacKinnon at [0032] which discloses that media aggregation clients 102 send the media to be published and a scheduling request, comprising a scheduled time indicating when the media is scheduled to be published, to the application server 104.  Examiner notes that the media is sent along with the initial scheduling request to the application server which is no sooner than the response to the challenge.)
	Regarding claim 21, the modified MacKinnon teaches the method of claim 16, wherein a logarithm of the set number is equal to the period (see MacKinnon, at [0034] which discloses that a calendar 408 permits the user to schedule the images 406 for publication on the social network 114 at various days and times; also, see MacKinnon, at Fig. 4, which illustratively discloses a calendar entry 410 indicating that 
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY RHEE whose telephone number is 313-446-6593.  The examiner can normally be reached on 8:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached on 571-270-7016.  If supervisor Peter Nolan cannot be reached, please call Thomas Black at 571-272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the 




/R.R./Examiner, Art Unit 3661



/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661